Citation Nr: 0216192	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to February 1948 and also had periods of active duty for 
training (ACDUTRA) in the Army Reserve between March 1950 and 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the RO that 
denied service connection for hearing loss and for tinnitus.  
In November 2000 the veteran gave testimony at a 
videoconference hearing before the undersigned Board member, 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (b).  A transcript of this hearing is in 
the claims file.  

The Board remanded this case to the RO in March 2001 for 
further development.  It is now again before the Board for 
further appellate consideration.  


REMAND

As noted above, the veteran had active duty in the U.S. Army 
from September 1946 to February 1948 and he has also reported 
serving on periods of ACDUTRA in the Army Reserve during the 
period from March 1950 to December 1953.  In the Board remand 
of March 2001 the RO was requested to attempt to obtain all 
the veteran's available service medical records, including 
any medical records from his reported periods of ACDUTRA from 
1950 to 1953.  In this regard, the RO was specifically 
instructed to contact ARPERCEN in order that a search could 
be conducted for service medical records reflecting treatment 
for hearing complaints during the veteran's reported periods 
of ACDUTRA.  
In response to the Board's March 2001 remand, the RO 
contacted the National Personnel Records Center (NPRC) in St. 
Louis, Missouri and requested a search for additional service 
medical records, including records from the Surgeon General's 
Office.  However, in response to the Board's remand the RO 
only requested a search for records related to the veteran's 
period of active service from September 1946 to February 
1948.  No reference was made to ARPERCEN in this request and 
no reference was made to any period of ACDUTRA from 1950 to 
1953.  In reply to this request, the NPRC indicated, 
essentially, that no additional service medical records had 
been found and that a review of sick reports from the 
veteran's period of active duty was also negative for 
pertinent information.  No attempt was made to search for 
relevant service medical records generated during any periods 
of ACDUTRA.  

The Board also notes that record indicates that, contrary to 
the Board's instructions in the March 2001 remand, the RO has 
not sought to obtain additional relevant VA clinical records 
that may be available, but are not currently in the claims 
folder.  Furthermore, records in the file suggest that 
treatment records earlier than the 1989 records received from 
Pinehurst Surgical Clinic may be available.  

Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, this case is again REMANDED to the 
RO for the following actions:  

1.  The RO should again contact the 
appropriate service department, and 
specifically contact ARPERCEN, and 
request that an attempt be made to verify 
the veteran's reported periods of ACDUTRA 
between March 1950 and September 1953.  A 
search for all available service medical 
records from any verified period of 
ACDUTRA, particularly records relating to 
hearing loss and/or tinnitus, should be 
conducted.  

2.  The RO should obtain copies of all 
clinical records documenting treatment 
for hearing loss and/or tinnitus at the 
VA medical facility in Fayetteville, 
North Carolina.  Any records obtained 
should be associated with the claims 
folder.  

3.  The RO should take appropriate action 
to obtain copies of all clinical records 
documenting treatment and evaluations for 
hearing loss and/or tinnitus, prior to 
June 1989, from the Pinehurst Surgical 
Clinic, at 1 Memorial Drive, in 
Pinehurst, North Carolina 28374.  All 
records obtained should be associated 
with the claims folder.  

4.  The veteran should be afforded VA 
examination at which time the examiner 
should elicit from the veteran his 
history of exposure to acoustic trauma 
and symptoms of hearing loss and 
tinnitus.  Following a review of the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the development of 
hearing loss and/or tinnitus is related 
to military service or events therein.  
The reasoning behind any such opinion, 
positive or negative, should be set 
forth.  

5.  Upon completion of the above the 
development, the RO should review the 
veteran's present claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran unless he is so informed 
by the RO.  The purpose of this remand is to insure that the 
veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




